



Exhibit 10.1


AMENDMENT TO SHARE PURCHASE AGREEMENT
THIS AMENDMENT TO SHARE PURCHASE AGREEMENT (this “Amendment”) dated as of
February 16, 2018 is by and among Coeur Mining, Inc., a Delaware corporation
(“Coeur”), Coeur South America Corp., a Delaware corporation (“CSA”), Coeur
Explorations, Inc., an Idaho corporation (“CEE” and together with CSA and Coeur,
the “Sellers”), Empresa Minera Manquiri S.A., a Bolivian sociedad anónima (the
“Company”) and Ag-Mining Investments, AB (formerly NewCo 4714 Sweden AB under
change of name to Argentum Investment AB) (“Buyer”). Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Original Agreement (as defined below).
RECITALS
A.    The parties hereto entered into that certain Share Purchase Agreement on
December 22, 2017 (the “Original Agreement”); and
B.     In accordance with Section 11.2 of the Original Agreement, the parties
wish to amend certain terms of the Original Agreement.
AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I
AMENDMENTS
1.1    The definition of “Ancillary Agreements” set forth in Section 1.1 of the
Original Agreement is amended and restated in its entirety to read as follows:
“Ancillary Agreements” means the Net Smelter Returns Royalty Agreement, the
Notes, the Guaranty Agreement, the Transition Services Agreement and all other
agreements, documents and instruments required to be delivered by any party
pursuant to this Agreement, and any other agreements, documents or instruments
entered into at or prior to the Closing in connection with this Agreement or the
transactions contemplated hereby.
1.2    The definition of “Net Smelter Returns Royalty Agreement” set forth in
Section 1.1 of the Original Agreement is amended and restated in its entirety to
read as follows:
“Net Smelter Returns Royalty Agreement” means the Net Smelter Returns Royalty
Agreement to be entered into at the Closing between Coeur and Buyer, in the form
attached hereto as Exhibit A.
1.3    The definition of “Note” set forth in Section 1.1 of the Original
Agreement is amended and restated in its entirety to read as follows:
“Note” means each of the promissory notes to be made and delivered from the
Buyer in favor of Coeur, CSA or CEE, as applicable, with an aggregate initial
principal amount equal to the Target Cash Amount as the same may be adjusted
pursuant to Section 6.9(b) and (c) to reflect the amount of Cash in the Company
at Closing, each in the form attached hereto as Exhibit B.





--------------------------------------------------------------------------------





1.4    Section 1.1 of the Original Agreement is amended to add the following in
appropriate alphabetical order:
“Transition Services Agreement” means the Transition Services Agreement to be
entered into at the Closing between Coeur and Buyer, in the form attached as
Exhibit E.
1.5    Section 2.2(b) of the Original Agreement is hereby amended to (a) delete
the word “and” in clause (vii), (b) delete clause (viii), and (c) add the
following:
(i)
Coeur shall deliver a duly executed counterpart signature page to the Transition
Services Agreement to Buyer;

(ii)
Buyer shall deliver a duly executed counterpart signature page to the Transition
Services Agreement to Coeur; and

(iii)
the parties shall deliver to each other all other agreements, documents,
instruments or certificates required to be delivered at or prior to the Closing
pursuant to this Agreement

1.6    Section 6.9 of the Original Agreement is hereby deleted and replaced with
the following:
Cash Amount.
(a)The Company may distribute Cash (by dividend or otherwise) to any of the
Sellers provided that the Company shall not distribute Cash in an amount that
intentionally results in the Company having less than $27,600,000 (the “Target
Cash Amount”) in Cash at the Closing.
(b)As soon as reasonably practicable and in no event later than 20 days
following the Closing, Buyer shall deliver a certificate from its chief
financial officer to Coeur setting forth in reasonable detail, and certifying
to, the amount of Cash of the Company at the Closing Date (the “Post-Closing
Cash Certificate”). If the amount of Cash set forth in the Post-Closing Cash
Certificate exceeds the Target Cash Amount such excess amount shall be
apportioned and added to the principal amount of the Notes and paid to the
Sellers together with the Buyer’s repayment of the Notes. If the Target Cash
Amount exceeds the amount of Cash set forth in the Post-Closing Cash
Certificate, then such excess amount shall be apportioned and deducted from the
principal amount of the Notes. The parties agree to take all action reasonably
necessary to promptly effectuate any such change to the principal amount of the
Notes, including making appropriate adjustments to the amount of the monthly
installment payments of the Notes.
(c)The Buyer and the Company will provide Coeur and its Representatives (at
Coeur’s own expense) reasonable access, during normal business hours and upon
reasonable prior notice, to the personnel, books and records of the Company and
to any other information reasonably requested for purposes of reviewing the
amounts and calculations set forth in the Post-Closing Cash Certificate. The
Buyer and the Company shall authorize its accountants to disclose work papers
generated by such accountants in connection with preparing and reviewing the
amounts set forth in the Post-Closing Cash Certificate; provided, that such
accountants shall not be obligated to make any work papers available except in
accordance with such accountants’ disclosure procedures and then only after
Coeur has signed an agreement relating to access to such work papers in form and
substance acceptable to such accountant.
1.7    Section 6.12 of the Original Agreement is hereby deleted and replaced
with the following:
[Reserved].


1.8    Section 6.13 of the Original Agreement is hereby deleted and replaced
with the following:





--------------------------------------------------------------------------------





Manquiri Credit Agreement
(a)Prior to the Closing, the Company and the Buyer shall use commercially
reasonable efforts to amend the Manquiri Credit Agreement to increase the
maximum amount available for borrowing thereunder to $17,000,000.
(b)For a period of 24 months after Closing, if Banco BISA S.A. reduces the
availability for borrowing under the Manquiri Credit Agreement due in whole or
in part to a deterioration in the financial condition of the Company, the Buyer
and the Company shall be entitled to deliver a joint notice to Coeur requesting
that Coeur provide credit support or other assistance in maintaining credit
availability under the Manquiri Credit Agreement and Coeur shall use
commercially reasonable efforts to (i) consider and respond to any such request
to post a letter of credit or other form of credit support and (ii) request that
Banco BISA S.A. accept such letter of credit or other credit support, if
provided.
1.9    Section 6.14 of the Original Agreement is hereby deleted and replaced
with the following:
[Reserved].
1.10    Section 6.16 of the Original Agreement is hereby deleted and replaced
with the following:
Performance Bonds. Prior to the expiration of the current letter of credit
posted by Coeur to support performance bonds or other obligations of the Company
required to obtain VAT Refunds, Coeur shall post a letter of credit or other
form of credit support to support then-existing and future performance bonds or
other obligations of the Company required to obtain VAT Refunds, and Coeur and
the Company shall use their commercially reasonable efforts to cause Banco BISA
S.A. to accept such letter of credit or other credit support.
1.11    Article VI of the Original Agreement is hereby amended to add the
following Section 6.20:
Post-Closing Distributions    Except as set forth on Exhibit D or as required to
fund a payment from the Buyer to a Seller pursuant to the Note or the Net
Smelter Royalty Returns Agreement (and in such cases, only up to an amount
necessary to make such payment), following the Closing and until the
satisfaction of all obligations under the Notes, including payment of all
amounts owed thereunder, the Company shall not declare or pay any dividends or
return any capital to shareholders of the Company or make any payments to
shareholders of the Company or any of their Affiliates pursuant to any related
party transactions.
1.12    Exhibit A of the Original Agreement is hereby amended and restated in
its entirety to read as set forth in Exhibit A to this Amendment.
1.13    Exhibit B of the Original Agreement is hereby amended and restated in
its entirety to read as set forth in Exhibit B to this Amendment.
1.14    Exhibit C of the Original Agreement is hereby amended and restated in
its entirety to read as set forth in Exhibit C to this Amendment.
1.15    Exhibit D of the Original Agreement is hereby amended and restated in
its entirety to read as set forth in Exhibit D to this Amendment.
1.16    The Original Agreement is hereby amended to add the attached Exhibit E
as Exhibit E thereto.







--------------------------------------------------------------------------------





ARTICLE II
MISCELLANEOUS
2.1    Original Agreement Confirmed. Other than as expressly modified pursuant
to this Amendment, all of the terms, conditions and other provisions of the
Original Agreement are hereby ratified and confirmed and shall continue to be in
full force and effect in accordance with their respective terms.
2.2    Interpretation. All references to the Original Agreement (including
“hereof,” “herein,” “hereunder,” “hereby” and “this Agreement”) shall refer to
the Original Agreement, as amended by this Amendment. Notwithstanding the
foregoing, references to the date of the Original Agreement (as amended hereby)
and references in the Original Agreement to “the date hereof,” “the date of this
Agreement” and terms of similar import shall in all instances continue to refer
to December 22, 2017.
2.3    Counterparts. This Amendment may be executed in any number of
counterparts (including by electronic means), each such counterpart being deemed
to be an original instrument, and all such counterparts taken together
constituting one and the same agreement.
2.4    Miscellaneous. The provisions of Article XI of the Original Agreement
shall apply to this Amendment mutatis mutandis, and to the Original Agreement as
modified by this Amendment, taken together as a single agreement, reflecting the
terms as modified hereby.
[Remainder of Page Intentionally Left Blank; Signature Page to Follow]





































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties have caused this Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
 
COEUR MINING, INC.
 
 
 
By: /s/ Mitchell J. Krebs
 
Name:    Mitchell J. Krebs
Title:    President
 
 
 
COEUR SOUTH AMERICA CORP.
 
 
 
By: /s/ Peter C. Mitchell
 
Name:    Peter C. Mitchell
Title:    Vice President
 
 
 
COEUR EXPLORATIONS, INC.
 
By: /s/ Courtney R.B. Lynn
 
Name:    Courtney R.B. Lynn
Title:    Treasurer
 
 
 
EMPRESA MINERA MANQUIRI S.A.
 
By: /s/ Humberto Rada
 
Name:    Humberto Rada
Title:    President
 
 
 
AG-MINING INVESTMENTS, AB (FORMERLY NEWCO 4714 SWEDEN AB UNDER CHANGE OF NAME TO
ARGENTUM INVESTMENT AB
 
By: /s/ Alberto J. Morales
 
Name:    Alberto J. Morales
Title:    Legal Representative
 
and
 
By: /s/ Ole Sorensen
 
Name:    Ole Sorensen
Title:    Director










